Citation Nr: 1641712	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-34 030	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a temporary total evaluation based on surgery for carpal tunnel syndrome of the right upper extremity and need for convalescence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2015.  This matter was originally on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

At the time the case was previously before the Board, the issue of entitlement to service connection for carpel tunnel syndrome of the right upper extremity was on appeal.  During remand development, service connection was granted for this disorder, and a 10 percent rating was assigned effective August 21, 2009, said to be the date of the claim seeking that benefit.  That represented a grant of the benefit requested as to that issue, and it is no longer before the Board.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in September 2016, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


